The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Lynde Selden, II's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                         , C.J.




                                                    Pickering


                                                                            J.
                                                    Hardesty




                                                    Parraguirre




                                                                            J.




                                                                            J.




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar, of Nevada
                     Lynde Selden, II
                     Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A